

114 S460 IS: Drinking Water Protection Act
U.S. Senate
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 460IN THE SENATE OF THE UNITED STATESFebruary 11, 2015Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to provide for the assessment and management of the risk of
			 algal toxins in drinking water, and for other purposes.
	
 1.Short titleThis Act may be cited as the Drinking Water Protection Act. 2.Algal toxin risk assessment and management (a)In generalPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:
				
					1459.Algal toxin risk assessment and management
 (a)Definition of feasibleIn this section, the term feasible has the meaning given the term in section 1412(b)(4)(D). (b)Strategic plan (1)DevelopmentNot later than 90 days after the date of enactment of this section, the Administrator shall develop and submit to Congress a strategic plan for assessing and managing risks associated with algal toxins in drinking water provided by public water systems.
 (2)InclusionsThe strategic plan shall include steps and timelines— (A)to evaluate the risk to human health from drinking water provided by public water systems contaminated with algal toxins;
 (B)to establish, publish, and update a comprehensive list of algal toxins that the Administrator determines may have an adverse effect on human health when present in drinking water provided by public water systems, taking into account likely exposure levels;
 (C)to summarize— (i)the known adverse human health effects of algal toxins included on the list published under subparagraph (B) when present in drinking water provided by public water systems; and
 (ii)factors that cause toxin-producing cyanobacteria and algae to proliferate and express toxins; (D)with respect to algal toxins included on the list published under subparagraph (B), to determine whether—
 (i)to publish health advisories pursuant to section 1412(b)(1)(F) for such algal toxins in drinking water provided by public water systems;
 (ii)to establish guidance regarding feasible analytical methods to quantify the presence of algal toxins; and
 (iii)to establish guidance regarding the frequency of monitoring necessary to determine if such algal toxins are present in drinking water provided by public water systems;
 (E)to recommend feasible treatment options, including procedures, equipment, and source water protection practices, to mitigate any adverse public health effects of algal toxins included on the list published under subparagraph (B); and
 (F)to enter into cooperative agreements with, and provide technical assistance to, affected States and public water systems, as identified by the Administrator, for the purpose of managing risks associated with algal toxins included on the list published under subparagraph (B).
 (3)UpdatesThe Administrator shall, as appropriate, update and submit to Congress the strategic plan developed under paragraph (1).
 (c)Information coordinationIn carrying out this section, the Administrator shall— (1)identify gaps in the Agency’s understanding of algal toxins, including—
 (A)the human health effects of algal toxins included on the list published under subsection (b)(2)(B); and
 (B)methods and means of testing and monitoring for the presence of harmful algal toxins in source water of, or drinking water provided by, public water systems;
 (2)as appropriate, consult with— (A)other Federal agencies that—
 (i)examine or analyze cyanobacteria or algal toxins; or (ii)address public health concerns related to harmful algal blooms;
 (B)States; (C)operators of public water systems;
 (D)multinational agencies; (E)foreign governments;
 (F)research and academic institutions; and (G)companies that provide relevant drinking water treatment options; and
 (3)assemble and publish information from each Federal agency that has— (A)examined or analyzed cyanobacteria or algal toxins; or
 (B)addressed public health concerns related to harmful algal blooms. (d)Use of scienceThe Administrator shall carry out this section in accordance with the requirements described in section 1412(b)(3)(A), as applicable..
 (b)Report to CongressNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit to Congress a report that includes—
 (1)an inventory of funds— (A)expended by the United States, for each of fiscal years 2010 through 2014, to examine or analyze toxin-producing cyanobacteria and algae or address public health concerns related to harmful algal blooms; and
 (B)that includes the specific purpose for which the funds were made available, the law under which the funds were authorized, and the Federal agency that received or spent the funds; and
 (2)recommended steps to reduce any duplication, and improve interagency coordination, of such expenditures.